Citation Nr: 0028471	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  93-04 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to a compensable evaluation for a right 
inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1991 decision by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, granted the veteran's claims 
for service connection for bilateral hearing loss and a right 
inguinal hernia.  The RO decision on appeal assigned 
noncompensable evaluations to each of these disabilities and 
an effective date of February 20, 1991 (the date on which he 
filed his claim for VA compensation).  

During the course of the appeal. the Board remanded the case 
to the RO on three occasions, in February 1995, September 
1996, and July 1999, for additional evidentiary and 
procedural development.  The Board instructed the RO in the 
July 1999 remand to obtain the report of the veteran's April 
1997 audiogram and to schedule him for a compensation 
examination to evaluate his right inguinal hernia, to be 
conducted by a physician who had fully reviewed the veteran's 
relevant medical history as contained in his claims file.  A 
review of the claims file shows that the RO complied with the 
July 1999 remand instruction, pursuant to Stegall v. West, 11 
Vet. App. 268 (1998).  (A remand by the Board confers on a 
veteran or other claimant the right to VA compliance with the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with the terms of such an order.)  

Following the above development of the claims, the RO 
confirmed the noncompensable ratings assigned to the 
veteran's bilateral hearing loss and right inguinal hernia in 
a December 1999 rating decision.  The case was returned to 
the custody of the Board in June 2000 and the veteran now 
continues his appeal.

The file indicates that the veteran may also be claiming 
service connection for vertigo and Meniere's disease, based 
on clinical findings obtained on audiological examination in 
October 1998.  As this issue has not been adjudicated and in 
not inextricably intertwined with the hearing loss rating 
issue currently on appeal, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  For the period from February 20, 1991, to the present 
time, the objective medical evidence demonstrates that the 
veteran's service-connected bilateral hearing loss is 
manifested by an average pure tone threshold ranging from 29 
to 41 decibels, and a speech discrimination score ranging 
from 90 to 100 percent.

2.  For the period from February 20, 1991, to the present 
time, the objective medical evidence demonstrates that the 
veteran's right inguinal hernia is asymptomatic and non-
recurrent; it is currently manifested by a surgical scar of 
his right inguinal region, status post herniorrhaphy, which 
measures approximately 12 centimeters by 1 centimeter, is 
raised approximately 0.5 centimeters above the surrounding 
skin, and is well-healed, non-tender, absent pinprick 
sensation, and non-contributory of any functional impairment; 
there is an area of topical numbness surrounding the surgical 
scar area, representing mild paralysis of the ilio-inguinal 
nerve which is non-contributory of any functional impairment.





CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-
connected bilateral sensorineural hearing loss for the period 
from February 20, 1991, to the present, have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. § 
4.85, Diagnostic Code 6100 (1999).

2.  The criteria for a compensable evaluation for a service-
connected right inguinal hernia for the period from February 
20, 1991, to the present, have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
4.114, 4.118, 4.124a, Diagnostic Codes 7338, 7804, 8530 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he received 
surgical treatment for repair of a right inguinal hernia in 
June 1969.  The report of a June 1969 service separation 
examination shows audiogram findings which were indicative of 
bilateral hearing loss.  The veteran was honorably separated 
from active duty in July 1969.

On February 20, 1991, the veteran filed a claim with VA for 
compensation for multiple physical and psychiatric 
disabilities, including bilateral hearing loss and a right 
inguinal hernia.  Pursuant to his claim, he was scheduled for 
a VA examination on June 6, 1991.  The report of this 
examination shows that the veteran reported a history of 
hernia repair during service and that he was unaware of any 
current problems pertaining to this history except for 
occasional itching of the post-operative scar.  The examiner 
noted that the veteran was a farmer and that he had evidently 
experienced no problems with his hernia while performing the 
heavy manual labor associated with his occupation.  Objective 
examination of the veteran's right inguinal area revealed a 
non-tender surgical scar which measured 12 centimeters by 1 
centimeter and was raised above the surrounding skin 
approximately 0.5 centimeters.  The physician found no 
evidence of recurrence of the right inguinal hernia on 
examination.  The diagnosis was status post hernia repair.  

On the authorized VA audiological evaluation on June 6, 1991, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
20
20
30
LEFT
N/A
45
20
20
30

Average pure tone thresholds were 29 decibels, bilaterally.  
Speech audiometry testing of the veteran's right and left 
ears revealed speech recognition ability of 98 percent, 
bilaterally.  The veteran also reported having bilateral 
tinnitus.  The audiological diagnosis was unusual pattern 
sensorineural hearing loss.  (The veteran is currently 
service-connected for bilateral tinnitus, rated as 10 percent 
disabling.)

The report of a VA examination which was conducted on April 
10, 1997, shows that the veteran had a history of surgical 
repair for a right inguinal hernia in service in 1969, and 
that he reported that he has had no difficulty with it since 
that time.  There was no history of recurrence of the hernia, 
even though the examiner noted that the veteran's occupation 
involved significant amounts of hard labor as he reportedly 
farmed 1400 acres of land.  The physician's inspection of the 
surgery site revealed a well-healed surgical scar, secondary 
to the herniorrhaphy, with no objective pain on examination 
and an area of numbness over his right groin in the anterior 
upper thigh which measured 3 centimeters by 5 centimeters.  
His reflexes and pulses were normal.  The veteran denied 
having abdominal discomfort.  His surgical history also 
included an umbilical hernia repair and an appendectomy.  The 
relevant diagnosis was history of hernia repair without 
recurrence but with residual numbness as described.

On the authorized VA audiological evaluation on April 10, 
1997, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
20
20
35
LEFT
40
50
20
20
25

Average pure tone thresholds were 30 decibels in the 
veteran's right ear and 29 decibels in his left.  Speech 
audiometry testing revealed speech recognition ability of 98 
percent in the right ear, and 100 percent in the left.  The 
audiological impression was mild to moderate sensorineural 
hearing loss.  The audiologist opined that the veteran would 
benefit from the use of hearing aids.

On October 2, 1998, the veteran underwent a VA medical 
examination for evaluation of his service-connected hernia.  
According to the veteran, he had not re-experienced any 
difficulty with his hernia ever since his surgical repair in 
1969.  He reported that if he lifted something heavy, he 
would occasionally experience a slight stretching feeling in 
the area of his herniorrhaphy, but no real pain.  He reported 
having normal bowel symptoms.  Physical examination revealed 
a well-healed herniorrhaphy scar with absolutely no evidence 
of hernia recurrence.  The diagnosis was inguinal hernia in 
1969 with repair; resolved.  The examiner reiterated that the 
veteran experienced numbness but did not have any pain 
associated with his service-connected hernia.

A VA ear examination conducted on October 2, 1998 primarily 
addressed the veteran's complaints of tinnitus, vertigo and 
symptoms relating to Meniere's syndrome.  A speech audiometry 
evaluation conducted concurrent with the examination revealed 
a speech recognition ability of 96 percent in the veteran's 
right ear and 98 percent in the left ear and a diagnosis of 
bilateral mild to moderate low frequency sensorineural 
hearing loss.   

On the authorized VA audiological evaluation on December 8, 
1998, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
25
25
35
LEFT
45
50
25
25
35

Average pure tone thresholds were 34 decibels in the 
veteran's right ear and 34 decibels in his left.  Speech 
audiometry testing revealed speech recognition ability of 96 
percent in the right ear, and 98 percent in the left.  The 
audiological impression bilateral sensorineural hearing loss, 
atypical configuration, with normal speech recognition.  The 
audiologist reported that the veteran was scheduled to return 
to the clinic in January 1999 to be fitted for binaural 
hearing aids.

The report of a September 10, 1999, VA medical examination 
shows that the veteran reported a history of hernia repair 
during active duty with numbness of the residual scar, but 
otherwise no other associated symptomatology.  Examination 
revealed no hernia or inguinal tenderness.  A well-healed, 
non-tender surgical scar was present in the veteran's right 
inguinal region with a surrounding area of decreased pinprick 
sensation and loss of superficial pain sensation, but 
otherwise with no functional residual abnormalities related 
to inguinal hernia repair.  The examiner distinguished the 
service-connected right inguinal hernia from the residuals of 
a nonservice-connected umbilical hernia repair which had been 
performed in June 1995.  No residual effects were associated 
with the nonservice-connected umbilical hernia as well.  The 
examiner noted the veteran wore hearing aids that at the time 
of the examination, and that he appeared to be hard of 
hearing and that it was necessary to face him directly and 
speak to him in an elevated voice in order to elicit 
cooperation from him.  

On September 30, 1999, the veteran underwent a VA examination 
of his service-connected right inguinal hernia scar.  The 
report of this examination shows that his scar measured 11 
centimeters long as was characterized as being well-healed 
and non-tender.  Surrounding the scar was an area of his 
right groin which had loss of pinprick sensation.  

On the authorized VA audiological evaluation on September 30, 
1999, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
35
35
40
LEFT
35
60
20
30
40

Average pure tone thresholds were 41 decibels in the 
veteran's right ear and 38 decibels in his left.  Speech 
audiometry testing revealed speech recognition ability of 90 
percent in the right ear, and 98 percent in the left.  The 
audiological diagnosis was mild to moderate sensorineural 
hearing loss of the right ear and mild to moderately severe 
sensorineural hearing loss of the left ear.  The audiologist 
reported that the veteran used hearing aids which were 
furnished to him from VA.

At the time of this appeal, the veteran is also service-
connected for post-traumatic stress disorder (currently rated 
as 30 percent disabling), tinnitus (rated as 10 percent 
disabling), and recurrent headaches (rated as 30 percent 
disabling).  The medical records show that he also has been 
diagnosed with non-insulin-dependent diabetes mellitus.  

II.  Analysis
 
To the extent that the veteran contends that his service-
connected bilateral hearing loss and right inguinal hernia 
are productive of a higher level of impairment that which is 
reflected by the noncompensable evaluations currently 
assigned to each of the aforementioned disabilities, his 
increased rating claims on appeal are well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2000), in that they are not inherently implausible.  See 
Johnston v. Brown, 10 Vet. App. 80, 84 (1997); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  A review of the file shows 
that all relevant evidence has been properly developed, and 
no further assistance is required to comply with VA's duty to 
assist.  Id.  The Board further finds that the RO has fully 
complied with the instructions of the July 1999 remand, 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  At the 
start, the Board notes that when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (1999); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

The Board notes that this case is based on an appeal of a 
July 1991 RO decision, which had granted the veteran service 
connection and noncompensable ratings for bilateral hearing 
loss and right inguinal hernia, effective from February 20, 
1991, the date on which he filed his claim for service 
connection for these disabilities.  Consideration must 
therefore be given regarding whether the case warrants the 
assignment of separate ratings for his service-connected 
hearing loss and hernia for separate periods of time, from 
February 20, 1991, to the present, based on the facts found, 
a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

(a.)  Entitlement to a compensable evaluation for bilateral 
hearing loss.

The U.S. Court of Appeals for Veterans Claims (Court) has 
stated that assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Under applicable 
criteria, evaluations for defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The 
rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal auditory 
acuity to Level XI for profound deafness.  38 C.F.R. § 4.85 
(1999).  

As to the current rating to be assigned the veteran's 
bilateral hearing loss, it is observed that the veteran has 
been rated as noncompensable pursuant to Code 6100.  In this 
regard, the Board notes that, during the pendency of this 
appeal, VA issued new regulations for evaluating diseases of 
the ears and other sense organs, effective June 10, 1999.  62 
Fed. Reg. 25,202-25,210 (May 11, 1999).  This became 38 
C.F.R. § 4.86 (1999), which addressed rating exceptional 
patterns of hearing impairment.  The Court has held that, 
where laws or regulations change after a claim has been filed 
or reopened and before administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies, unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to provide otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also Fischer v. West, 11 Vet. App. 121 (1998).  
In the present case, a review of the RO's rating decisions as 
they pertain to the veteran's service-connected hearing loss 
following June 10, 1999, shows that the provisions of 38 
C.F.R. § 4.86 were never addressed in the first instance.  
Initially, this error could pose a problem of prejudice to 
the veteran, such that a remand to the RO for its 
consideration of the revised regulation as it applied to the 
hearing loss issue would be the appropriate remedy. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

However, the Board notes that the evaluations of the 
veteran's hearing impairment which were conducted during the 
appellate period were based on examinations using controlled 
speech discrimination tests together with results of a pure 
tone audiometric test.  38 C.F.R. § 4.85.  The results are 
charted on Table VI and Table VII.  Thus, in order to assign 
an increased evaluation for his hearing loss, the veteran 
must demonstrate a decrease in percentage of speech 
discrimination and/or an increase in average pure tone 
decibel loss.  The Board has compared the previous versions 
of Table VI and Table VII, and the new versions of these 
tables and has detected no discernable change.  Further, the 
Board finds that the revisions made to 38 C.F.R. § 4.86 
(1999) pertain to exceptional patterns of hearing loss, and 
that these newly developed criteria are not pertinent to the 
veteran's current claim, as they are applicable in cases when 
the claimant has a pure tone threshold of 55 decibels or more 
at each frequency of 1000, 2000, 3000 and 4000 Hertz, or when 
the claimant has a pure tone threshold of 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  In the 
present case, the evidence demonstrates that an exceptional 
level of impaired hearing does not exist, such that 38 C.F.R. 
§ 4.86 is inapplicable.  In sum, the Secretary has stated 
that 

"[t]he revisions of the sections addressing ear 
and other sense organs are part of the overall 
revision of the rating schedule based on medical 
advances, etc., rather than representing 
liberalizing interpretations of regulations.  We 
have explained above the reasons for the 
provisions of Sec. 4.86.  The preamble erred in 
discussing these provisions as liberalizations.  
Rather, they are an attempt to assure more 
equitable evaluations in a small number of 
veterans with unusual patterns of hearing 
impairment."

62 Fed. Reg. at 25,202.

As the veteran's bilateral hearing loss is not manifested by 
an exceptional pattern of hearing impairment which would meet 
the threshold for consideration of the provisions of 38 
C.F.R. § 4.86 under any circumstances, the Board has 
determined that there is no prejudice to the veteran in 
proceeding to consider the issue despite the RO's failure to 
consider the applicability of 38 C.F.R. § 4.86 in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The objective medical tests used to assess the extent of the 
veteran's hearing impairment are performed without the 
veteran wearing his hearing aids.  (See 38 C.F.R. § 4.85(a) 
(1999))  Therefore, his level of audiological impairment is 
based on his unassisted hearing acuity and negates any 
contention which he may make to the effect that his need of 
hearing aids forms a basis for an increased hearing. 

Four VA audiological examinations were conducted in the 
course of this appeal; one in June 1991, another in April 
1997, a third examination in December 1998, and the most 
recent one in September 1999.  Because of the Court's holding 
in the Fenderson case, these examinations will establish the 
dates on which any staged ratings will apply.

The results of the June 6, 1991 VA examination indicate that 
the veteran had an average pure tone threshold of 29 
decibels, bilaterally, with speech recognition of 98 percent, 
bilaterally.  Evaluating this test score based on Table VI 
found at 38 C.F.R. § 4.85, the veteran's right ear hearing 
acuity is at Level I and his left ear is at Level I.  This 
level of hearing acuity, as reflected on Table VII of 38 
C.F.R. § 4.85, is entitled to a noncompensable evaluation 
commencing from the date of his claim, February 20, 1991.  
For purposes of addressing Karnas, consideration of the 
applicability of the updated regulation of 38 C.F.R. § 4.86 
is not warranted for this time period because the new 
regulations did not take effect until June 10, 1999.  See 
DeSousa v. Gober, 10 Vet. App. 461 (1997).

The results of the April 10, 1997 VA examination indicate 
that the veteran had an average pure tone threshold in the 
right ear of 30 decibels, and 29 decibels in the left ear, 
with speech recognition of 98 percent in the right ear, and 
100 percent in the left.  Evaluating this test score based on 
Table VI found at 38 C.F.R. § 4.85, the veteran's right ear 
hearing acuity is at Level I and his left ear is at Level I.  
This level of hearing acuity, as reflected on Table VII of 38 
C.F.R. § 4.85, is entitled to a noncompensable evaluation. 

The results of the December 8, 1998 VA examination indicate 
that the veteran had an average pure tone threshold in the 
right ear of 34 decibels, and 34 decibels in the left ear, 
with speech recognition of 96 percent in the right ear, and 
98 percent in the left.  Evaluating this test score based on 
Table VI found at 38 C.F.R. § 4.85, the veteran's right ear 
hearing acuity is at Level I and his left ear is at Level I.  
This level of hearing acuity, as reflected on Table VII of 38 
C.F.R. § 4.85, is entitled to a noncompensable evaluation.

The results of the September 30, 1999 VA examination indicate 
that the veteran had an average pure tone threshold in the 
right ear of 41 decibels, and 38 decibels in the left ear, 
with speech recognition of 90 percent in the right ear, and 
98 percent in the left.  Evaluating this test score based on 
Table VI found at 38 C.F.R. § 4.85, the veteran's right ear 
hearing acuity is at Level II and his left ear is at Level I.  
This level of hearing acuity, as reflected on Table VII of 38 
C.F.R. § 4.85, is entitled to a noncompensable evaluation.

As the September 30, 1999 examination was conducted after the 
regulation revisions of June 10, 1999, Karnas requires that 
the Board consider the provisions of 38 C.F.R. § 4.86 for 
rating exceptional patterns of hearing impairment.  This 
regulation provides the following:

(a)  When the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral 
designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated 
separately.

(b)  When the pure tone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine 
the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86

However, as previously discussed, because the findings do not 
indicate exceptional hearing impairment in either ear, with 
pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz of 
55 decibels, 35 decibels, 35 decibels, and 40 decibels in the 
right ear, and 60 decibels, 20 decibels, 30 decibels, and 40 
decibels in the left ear, application of 38 C.F.R. § 4.86(a) 
is not warranted. 

In summary, the veteran's service-connected bilateral hearing 
loss is not manifested by a compensable level of impaired 
hearing acuity at any time during the appellate period, from 
February 20, 1991, to the present.  Therefore, his claim for 
a compensable evaluation for his audiological disability must 
be denied.  Because the evidence in this case is not 
approximately balanced, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2000); 38 C.F.R. § 4.3 (1999); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The evidence does not demonstrate that the veteran's 
bilateral hearing loss produces such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment as to render impractical 
the application of the regular schedular standards.  In this 
regard, the Board notes that the veteran is service-connected 
for post-traumatic stress disorder (currently rated as 30 
percent disabling), tinnitus (rated as 10 percent disabling), 
and recurrent headaches (rated as 30 percent disabling), and 
that he also has been diagnosed with non-insulin-dependent 
diabetes mellitus, for which he is not service connected.  
Therefore, a finding that his service-connected bilateral 
hearing loss, by itself, produces an exceptional or unusual 
disability picture cannot be made.  Thus, a referral of this 
case to the Director of the VA Compensation and Pension 
Service for consideration of the application of an 
extraschedular rating for bilateral hearing loss, under the 
provisions of 38 C.F.R. § 3.321(b)(1) (1999), is not 
warranted.

(b.)  Entitlement to a compensable evaluation for a right 
inguinal hernia.

The postoperative residuals of the veteran's right inguinal 
hernia are currently rated as noncompensably disabling under 
38 C.F.R. § 4.115, Diagnostic Code 7338 (1999).  A 
noncompensable evaluation is assigned for hernia which is not 
operated, but remediable, or is small and reducible or 
without true hernia protrusion.  A 10 percent evaluation is 
provided for an inguinal hernia which is postoperative, 
recurrent, readily reducible, and well supported by truss or 
belt.  The next higher rating of 30 percent is assigned for 
an inguinal hernia which is small, postoperative recurrent, 
or unoperated, irremediable, not well supported by a truss, 
or not readily reducible.  Finally, a 60 percent evaluation 
is warranted for an inguinal hernia which is large, 
postoperative, recurrent, not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable.

All VA examinations conducted throughout the appellate 
period, from February 20, 1991, to the present, show that the 
veteran's right inguinal hernia is asymptomatic, non-
recurrent and does not, by itself, contribute to any 
functional impairment.  Since there is no evidence that there 
has been recurrence of the hernia since the in-service 
surgery, the disability does not meet the criteria for a 
compensable evaluation for any period since the effective 
date of the grant of service connection.  Therefore, a 
compensable evaluation may not be awarded under Diagnostic 
Code 7338.

The VA examination reports which are associated with the file 
throughout the appellate period show that the veteran's 
herniorrhaphy scar was described as measuring approximately 
12 centimeters by 1 centimeter.  It was raised from the 
surrounding skin by approximately 0.5 centimeters and was 
consistently described as being well-healed and non-tender.  
There is no clinical evidence that the scar is painful, or 
productive of functional loss, and the only symptom 
associated with it was numbness and loss of pinprick 
sensation, indicating a painless state.  38 C.F.R. 4.118, 
Diagnostic Codes 7804, 7804, or 7805 (1999), provide for a 10 
percent evaluation where the objective evidence demonstrates 
that a superficial scar is poorly nourished, ulcerative, 
tender, painful or productive of limitation of function.  
Thus, a compensable evaluation for the service-connected 
right inguinal hernia could not be provided on the basis of 
the current surgical scar symptoms. 

The medical evidence shows that there is numbness of the 
veteran's surgical scar and the small area surrounding the 
site of the service-connected herniorrhaphy, indicative of 
paralysis of the veteran's ilio-inguinal nerve.  Thus, the 
residuals of the veteran's right inguinal hernia may be 
evaluated under the criteria set forth under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8530 (1999).  Under Code 8530, a 
noncompensable evaluation is warranted for mild to moderate 
paralysis of the ilio-inguinal nerve.  The maximum rating 
allowed in the schedule for paralysis of the ilio-inguinal 
nerve is 10 percent for severe to complete paralysis of the 
ilio-inguinal nerve.  However, the numbness at the site of 
the service-connected hernia is restricted to a small area in 
his right groin and there is no indication that this numbness 
inhibits or interferes with the veteran's ability to work.  
Every medical examination report which addresses the hernia 
during the appellate period shows that the veteran had no 
industrial impairment as a result of the numbness in this 
area.  The medical reports show that he was physically robust 
and able to pursue his occupation as a farmer, with no 
evident vocational interference due to the absence of 
sensation at the site of his inguinal hernia repair.  
Therefore, the Board concludes that the veteran's 
neurological impairment due to his service-connected right 
inguinal hernia more closely approximates a noncompensable 
evaluation for mild to moderate paralysis of the ilio-
inguinal nerve.  See 38 C.F.R. § 4.7 (1999). 

The Board finds that a "staged" rating is not warranted in 
this case under Fenderson v. West, 12 Vet. App. 119 (1999), 
because the noncompensable evaluation currently assigned for 
a right inguinal hernia is based on the most severe 
disability picture presented by the medical evidence 
associated with the record since the effective date of 
February 20, 1991, for the award of service connection to the 
present time.

The evidence does not demonstrate that the veteran's right 
inguinal hernia produces such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment as to render impractical the 
application of the regular schedular standards.  As 
previously noted, the veteran is service-connected for post-
traumatic stress disorder (currently rated as 30 percent 
disabling), tinnitus (rated as 10 percent disabling), and 
recurrent headaches (rated as 30 percent disabling), and that 
he also has been diagnosed with non-insulin-dependent 
diabetes mellitus, for which he is not service connected.  
Additionally, the medical records shows his occupation as a 
farmer, and that his right inguinal hernia does not appear to 
produce any impediment as he is evidently able to adequately 
perform the heavy manual labor involved in farming.  
Therefore, a finding that his service-connected right 
inguinal hernia, by itself, produces an exceptional or 
unusual disability picture cannot be made.  Thus, a referral 
of this case to the Director of the VA compensation and 
Pension Service for consideration of the application of an 
extraschedular rating for right inguinal hernia, under the 
provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999), is not warranted.


ORDER

An increased (compensable) rating for service-connected 
bilateral hearing loss is denied.

An increased (compensable) rating for a service-connected 
right inguinal hernia is denied.


		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

